DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VI in the reply filed on January 28, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 and 10-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bullington et al. (US 2015/0011910 A1) (hereinafter – Bullington) in view of Rogers et al. (US 2017/0020428 A1) (hereinafter – Rogers).

Regarding claim 1, Bullington discloses An apparatus, comprising (Abstract):
an inlet configured to be placed in fluid communication with a bodily fluid source (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”);
an outlet configured to be placed in fluid communication with a fluid collection device (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”);
 a sequestration portion configured to be in fluid communication with the inlet and configured to receive a first volume of bodily fluid from the bodily fluid source (Para. [0050], “The fluid reservoir is disposed within the inner volume of the housing and is configured to receive and isolate a first volume of a bodily-fluid withdrawn from the patient.”),
the flow controller configured to transition from a first state to a second state in response to contact with a portion of the first volume of bodily fluid (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.”),
a negative pressure differential being defined between the sequestration portion and the inlet as the flow controller transitions from the first state to the second state and operable to draw the first volume of bodily fluid from the inlet into the sequestration portion (FIG. 11, para. [0050], “The actuator is configured to create a negative pressure in the fluid reservoir when actuated by a user.” And para. [0099], “The negative pressure within the fluid reservoir 270 is such that the negative pressure differential introduces a suction force within the portion of the patient.”),
the negative pressure differential being substantially equalized when the flow controller is in the second state such that (1) the sequestration portion sequesters the first volume of bodily fluid and (2) a second volume of bodily fluid can be transferred from the inlet to the outlet (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid .
Bullington fails to disclose the sequestration portion including a vent configured to at least temporarily allow a flow of a gas out of the sequestration portion operable to initiate a flow of the first volume of bodily fluid from the inlet and into the sequestration portion;
and a flow controller disposed in the sequestration portion, 
However, in the same field of endeavor, Rogers teaches the sequestration portion including a vent configured to at least temporarily allow a flow of a gas out of the sequestration portion operable to initiate a flow of the first volume of bodily fluid from the inlet and into the sequestration portion (Para. [0093], “The sequestration chamber 1508 is preferably maintained at atmospheric pressure, and includes a vent 1510 at or near a distal end of the sequestration chamber 1508. The vent 1510 includes an air permeable blood barrier 1512. FIG. 15C illustrates the blood sequestration device 1500 with the sequestration chamber 1508 filled with a first aliquot or sample of blood from the patient.”);
and a flow controller disposed in the sequestration portion (Para. [0017], “The blood sequestration device further includes a sequestration chamber connected with the inlet port and having a vent comprising an air permeable blood barrier, the sequestration chamber for receiving and sequestering a first portion of the blood sample prior to the sample needle being unsealed by the evacuated blood collection tube.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Bullington to include a vent and a flow controller disposed in the sequestration portion as taught by Rogers in order to allow an initial flow directly into the sequestration chamber. The blood would flow naturally, removing the need for an actuator (Para. [0063], “Since the sequestration chamber has an air-permeable blood barrier through 
Regarding claim 2, Bullington and Rogers teach The apparatus of claim 1, Bullington further discloses wherein the flow controller is configured to transition from the first state to the second state automatically (Para. [0057], “In some embodiments, a bodily-fluid transfer device is configured to automatically move from a first configuration to a second configuration, for example, without requiring an input or other action by a health care practitioner.”).
Regarding claim 3, Bullington and Rogers teach The apparatus of claim 1, Bullington fails to disclose wherein the vent includes a selectively permeable material.
However, in the same field of endeavor, Rogers teaches wherein the vent includes a selectively permeable material (Para. [0050], “As used herein the term "air permeable blood barrier" means an air permeable but substantially blood impermeable substance, material, or structure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Bullington to include a selectively permeable material as taught by Rogers in order to allow an initial flow directly into the sequestration chamber. The blood would flow naturally, removing the need for an actuator (Para. [0063], “Since the sequestration chamber has an air-permeable blood barrier through which air can be displaced by blood pushed from the patient's vein, such blood will naturally and automatically flow into the sequestration chamber before it is drawn into or otherwise enters into a Vacutainer or other bottle for receiving and storing a blood sample.”).
Regarding claim 4, Bullington and Rogers teach The apparatus of claim 3, Bullington fails to disclose wherein the vent in a first state is configured to allow the flow of the gas through the vent and to prevent a flow of bodily fluid through the vent.
wherein the vent in a first state is configured to allow the flow of the gas through the vent and to prevent a flow of bodily fluid through the vent (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], before second state is when the barrier is sealed, “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes completely or partially sealed to prevent or inhibit the passage of air and/or liquid. In other words, prior to contact with liquid, the material forms a barrier that is air permeable. After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Bullington to include a vent as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 5, Bullington and Rogers teach The apparatus of claim 4, Bullington fails to disclose wherein the vent is configured to prevent a flow of gas and bodily fluid through the vent when in the second state.
However, in the same field of endeavor, Rogers teaches wherein the vent is configured to prevent a flow of gas and bodily fluid through the vent when in the second state (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes completely or partially sealed to prevent or inhibit the passage of air and/or liquid. In other words, prior .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Bullington to include a vent as taught by Rogers in order to prevent further passage of air and/or liquid (Para. [0050], “After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
Regarding claim 6, Bullington and Rogers teach The apparatus of claim 1, Bullington fails to disclose wherein the flow controller includes a selectively permeable material and is configured to be placed in the second state in response to a portion of the first volume of bodily fluid saturating the selectively permeable material.
However, in the same field of endeavor, Rogers teaches wherein the flow controller includes a selectively permeable material and is configured to be placed in the second state in response to a portion of the first volume of bodily fluid saturating the selectively permeable material (Para. [0050], “After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Bullington to include a selectively permeable material as taught by Rogers in order to prevent further passage of air and/or liquid (Para. [0050], “After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
Regarding claim 8, Bullington and Rogers teach The apparatus of claim 1, Bullington fails to disclose wherein the flow controller includes a hydrophilic material.
However, in the same field of endeavor, Rogers teaches wherein the flow controller includes a hydrophilic material (Para. [0123] “As shown in FIGS. 22A and B, an air permeable blood barrier 2202 of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Bullington to include a hydrophillicmaterial as taught by Rogers in order to allow air to be displaced from the chamber after it is filled with blood (Para. [0050], “Examples may include hydrophobic membranes and coatings, a hydrophilic membrane or coating combined with a hydrophobic membrane or coating, mesh, a filter, a mechanical valve, antimicrobial material, or any other means of allowing air to be displaced from the sequestration chamber 55 as it is filled with blood.”).
Regarding claim 10, Bullington and Rogers teach The apparatus of claim 1, Bullington further discloses wherein the flow controller is configured to move within the sequestration portion in response to the contact with the portion of first volume of bodily fluid (Para. [0073], “The actuator 140 can include any suitable mechanism for actuating the transfer device 100 (e.g., at least the flow control mechanism 130), such as, for example, a rotating disc, a plunger, a slide, a dial, a button, and/or any other suitable mechanism or combination thereof.” And para. [0075], “For example, the diverter 120 can be configured such that the flow control mechanism 130 will automatically fluidically isolate the first outlet port 124 from the inlet port 122 when the first reservoir 170 has received the first, predetermined amount of bodily-fluid.” In automatic settings, the flow controller moves automatically in response to contact with a first volume.).
Regarding claim 11, Bullington and Rogers teach The apparatus of claim 1, Bullington further discloses wherein the fluid collection device defines a negative pressure operable to produce a pressure differential between the outlet and the inlet when the fluid collection device is placed in fluid communication with the outlet (Para. [0099], “The negative pressure within the fluid reservoir 270 .
Regarding claim 12, Bullington and Rogers teach The apparatus of claim 11, Bullington further discloses wherein the fluid collection device is at least one of a syringe and a sample reservoir (Para. [0096], “In a similar manner, the second outlet port 226 can be coupled to an external fluid reservoir (not shown). The external fluid reservoir can be any suitable reservoir.”).
Regarding claim 13, Bullington discloses An apparatus, comprising (Abstract):
an inlet configured to be placed in fluid communication with a bodily fluid source (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”);
an outlet configured to be placed in fluid communication with a fluid collection device (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”);
a sequestration portion configured to be in fluid communication with the inlet and configured to receive first volume of bodily fluid from the inlet (Para. [0050], “The fluid reservoir is disposed within the inner volume of the housing and is configured to receive and isolate a first volume of a bodily-fluid withdrawn from the patient.”),
the flow controller configured to transition from a first state to a second state in response to contact with a portion of the first volume of bodily fluid (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.”),
the transitioning of the flow controller configured to produce a negative pressure differential between the sequestration portion and the inlet such that the sequestration portion receives the first volume of bodily fluid (FIG. 11, para. [0050], “The actuator is configured to create a negative pressure in the fluid reservoir when actuated by a user.” And para. [0099], “The negative pressure within the fluid reservoir 270 is such that the negative pressure differential introduces a suction force within the portion of the patient.”),
the negative pressure differential being substantially equalized when the flow controller is in the second state such that (1) the sequestration portion sequesters the first volume of bodily fluid and (2) a second volume of bodily fluid can be transferred from the inlet to the outlet (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid reservoir 270 defined by the actuator housing 262 is in equilibrium with the pressure of the portion of the body in which the lumen-defining device is disposed (e.g., the vein).” And para. [0101], “wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”).
Bullington fails to disclose the sequestration portion including a selectively permeable vent configured to at least temporarily vent the sequestration portion to initiate a flow of the first volume of bodily fluid from the bodily fluid source, through the inlet, and into the sequestration portion;
and a flow controller disposed in the sequestration portion, 
However, in the same field of endeavor, Rogers teaches the sequestration portion including a selectively permeable vent configured to at least temporarily vent the sequestration portion to initiate a flow of the first volume of bodily fluid from the bodily fluid source, through the inlet, and into the sequestration portion (Para. [0093], “The sequestration chamber 1508 is preferably maintained at atmospheric pressure, and includes a vent 1510 at or near a distal end of the sequestration chamber 1508. The vent 1510 includes an air permeable blood barrier 1512. FIG. 15C illustrates the blood ;
and a flow controller disposed in the sequestration portion (Para. [0017], “The blood sequestration device further includes a sequestration chamber connected with the inlet port and having a vent comprising an air permeable blood barrier, the sequestration chamber for receiving and sequestering a first portion of the blood sample prior to the sample needle being unsealed by the evacuated blood collection tube.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Bullington to include a vent and a flow controller disposed in the sequestration portion as taught by Rogers in order to allow an initial flow directly into the sequestration chamber. The blood would flow naturally, removing the need for an actuator (Para. [0063], “Since the sequestration chamber has an air-permeable blood barrier through which air can be displaced by blood pushed from the patient's vein, such blood will naturally and automatically flow into the sequestration chamber before it is drawn into or otherwise enters into a Vacutainer or other bottle for receiving and storing a blood sample.”).
Regarding claim 14, Bullington and Rogers teach The apparatus of claim 13, Bullington fails to disclose wherein the selectively permeable vent is configured to transition from a first state in which the selectively permeable vent is configured to allow a flow of a gas through the selectively permeable vent and to prevent a flow of bodily fluid through the selectively permeable vent, to a second state in which the selectively permeable vent is configured to prevent a flow of gas and bodily fluid through the selectively permeable vent.
However, in the same field of endeavor, Rogers teaches wherein the selectively permeable vent is configured to transition from a first state in which the selectively permeable vent is configured to allow a flow of a gas through the selectively permeable vent and to prevent a flow of bodily fluid through the selectively permeable vent, to a second state in which the selectively permeable vent is configured to prevent a flow of gas and bodily fluid through the selectively permeable vent (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], before second state is when the barrier is sealed, “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes completely or partially sealed to prevent or inhibit the passage of air and/or liquid. In other words, prior to contact with liquid, the material forms a barrier that is air permeable. After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Bullington to include a vent as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 15, Bullington and Rogers teach The apparatus of claim 14, Bullington fails to disclose wherein the selectively permeable vent is configured to be placed in the second state in response to a portion of the first volume saturating the selectively permeable vent.
However, in the same field of endeavor, Rogers teaches wherein the selectively permeable vent is configured to be placed in the second state in response to a portion of the first volume saturating the selectively permeable vent (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], before second state is when the barrier is sealed, “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Bullington to include a vent as taught by Rogers in order to improve the flow of blood and allow for proper containment (Para. [0062], “In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).
Regarding claim 16, Bullington and Rogers teach The apparatus of claim 13, Bullington fails to disclose wherein the selectively permeable vent is configured to at least temporarily vent the sequestration portion such that a pressure within the sequestration portion is less than a pressure within a fluid flow path defined between the inlet and the outlet.
However, in the same field of endeavor, Rogers teaches herein the selectively permeable vent is configured to at least temporarily vent the sequestration portion such that a pressure within the sequestration portion is less than a pressure within a fluid flow path defined between the inlet and the outlet (Para. [0062], “However, in various implementations, the connector at a sample needle end of the blood sample optimization system is initially sealed to permit the diversion of the initial aliquot of blood to the sequestration chamber, which is pressured at ambient air pressure and includes the air outlet of the air permeable blood barrier. In this way, the system passively and automatically uses a patient's own blood pressure to overcome the ambient air pressure of the sequestration chamber to push out air through the air permeable blood barrier and displace air in the sequestration chamber with blood.”).

Regarding claim 17, Bullington and Rogers teach The apparatus of claim 13, Bullington further discloses wherein the flow controller is configured to automatically transition from the first state to the second state in response to contact with the portion of the first volume of bodily fluid (Para. [0057], “In some embodiments, a bodily-fluid transfer device is configured to automatically move from a first configuration to a second configuration, for example, without requiring an input or other action by a health care practitioner.”).
Regarding claim 18, Bullington and Rogers teach The apparatus of claim 13, Bullington further discloses wherein the flow controller is configured to move within the sequestration portion between a first position and a second position in response to the contact with the portion of the first volume of bodily fluid, the flow controller being in the second state when the flow controller is in the second position (Para. [0073], “The actuator 140 can include any suitable mechanism for actuating the transfer device 100 (e.g., at least the flow control mechanism 130), such as, for example, a rotating disc, a plunger, a slide, a dial, a button, and/or any other suitable mechanism or combination thereof.” And para. [0075], “For example, the diverter 120 can be configured such that the flow control mechanism 130 will automatically fluidically isolate the first outlet port 124 from the inlet port 122 when the first reservoir 170 has received the first, predetermined amount of bodily-fluid.” In automatic settings, the flow controller moves automatically in response to contact with a first volume.).
Regarding claim 19, Bullington and Rogers teach The apparatus of claim 18, Bullington further discloses wherein a portion of the flow controller obstructs a fluid flow path between the inlet and the outlet when the flow controller is in the first position, the portion of the flow controller not obstructing the fluid flow path between the inlet and the outlet when the flow controller is in the second position (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.”).
Regarding claim 20, Bullington discloses A method of using a flow control device to obtain a bodily fluid sample with reduced contamination, the method comprising (Abstract and para. [0077]):
establishing fluid communication between a bodily fluid source and an inlet of the flow control device (Para. [0050], “The housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir.”);
receiving a portion of an first volume of bodily fluid from the inlet and into the sequestration portion in response to the first negative pressure differential (FIG. 11, para. [0050], “The actuator is configured to create a negative pressure in the fluid reservoir when actuated by a user.” And para. [0099], “The negative pressure within the fluid reservoir 270 is such that the negative pressure differential introduces a suction force within the portion of the patient.”);
 transitioning a flow controller disposed in the sequestration portion from a first state to a second state in response to the flow controller being placed in contact with the portion of the first volume of bodily fluid (Para. [0073], “The actuator 140 can include any suitable mechanism for actuating the transfer device 100 (e.g., at least the flow control mechanism 130), such as, for example, a ,
the transitioning of the flow controller configured to produce a second negative pressure differential between the sequestration portion and the inlet such that the sequestration portion receives the first volume of bodily fluid from the inlet (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid reservoir 270 defined by the actuator housing 262 is in equilibrium with the pressure of the portion of the body in which the lumen-defining device is disposed (e.g., the vein).” And para. [0101], “wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”);
sequestering the first volume of bodily fluid in the sequestration portion when the flow controller is placed in the second state (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid reservoir 270 defined by the actuator housing 262 is in equilibrium with the pressure of the portion of the body in which the lumen-defining device is disposed (e.g., the vein).” And para. [0101], “wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”);
and transferring a second volume of bodily fluid from the inlet to an outlet in fluid communication with a fluid collection device (FIG 11, para. [0101], “the transfer device 200 can be configured to transfer bodily-fluid until the pressure within the fluid reservoir 270 defined by the actuator housing 262 is in equilibrium with the pressure of the portion of the body in which the lumen-defining device is disposed (e.g., the vein).” And para. [0101], “wherein a flow of bodily-fluid is transferred to the external reservoir (e.g., such as those described above).”).
venting a sequestration portion of the flow control device to produce a first negative pressure differential between the sequestration portion and the inlet;
However, in the same field of endeavor, Rogers teaches venting a sequestration portion of the flow control device to produce a first negative pressure differential between the sequestration portion and the inlet (Para. [0093], “The sequestration chamber 1508 is preferably maintained at atmospheric pressure, and includes a vent 1510 at or near a distal end of the sequestration chamber 1508. The vent 1510 includes an air permeable blood barrier 1512. FIG. 15C illustrates the blood sequestration device 1500 with the sequestration chamber 1508 filled with a first aliquot or sample of blood from the patient.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Bullington to include venting as taught by Rogers in order to allow an initial flow directly into the sequestration chamber. The blood would flow naturally, removing the need for an actuator (Para. [0063], “Since the sequestration chamber has an air-permeable blood barrier through which air can be displaced by blood pushed from the patient's vein, such blood will naturally and automatically flow into the sequestration chamber before it is drawn into or otherwise enters into a Vacutainer or other bottle for receiving and storing a blood sample.”).
Regarding claim 21, Bullington and Rogers teach The method of claim 20, Bullington fails to disclose wherein the sequestration portion includes a selectively permeable vent.
However, in the same field of endeavor, Rogers teaches wherein the sequestration portion includes a selectively permeable vent (Para. [0093], “The sequestration chamber 1508 is preferably maintained at atmospheric pressure, and includes a vent 1510 at or near a distal end of the sequestration chamber 1508. The vent 1510 includes an air permeable blood barrier 1512. FIG. 15C illustrates the blood sequestration device 1500 with the sequestration chamber 1508 filled with a first aliquot or sample of blood from the patient.”).

Regarding claim 22, Bullington and Rogers teach The method of claim 21, Bullington fails to disclose wherein the selectively permeable vent is configured to vent the sequestration portion such that a pressure within the sequestration portion is less than a pressure within a fluid flow path defined between the inlet and the outlet.
However, in the same field of endeavor, Rogers teaches wherein the selectively permeable vent is configured to vent the sequestration portion such that a pressure within the sequestration portion is less than a pressure within a fluid flow path defined between the inlet and the outlet (Para. [0093], “The sequestration chamber 1508 is preferably maintained at atmospheric pressure, and includes a vent 1510 at or near a distal end of the sequestration chamber 1508. The vent 1510 includes an air permeable blood barrier 1512. FIG. 15C illustrates the blood sequestration device 1500 with the sequestration chamber 1508 filled with a first aliquot or sample of blood from the patient.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Bullington to include venting as taught by Rogers in order to allow an initial flow directly into the sequestration chamber. The blood would flow naturally, removing the need for an actuator (Para. [0063], “Since the sequestration chamber has an air-permeable blood barrier through which air can be displaced by blood pushed from the patient's vein, 
Regarding claim 23, Bullington and Rogers teach The method of claim 21, Bullington fails to disclose wherein the selectively permeable vent is configured to transition from a first state in which the selectively permeable vent is configured to allow a flow of a gas through the selectively permeable vent and to prevent a flow of bodily fluid through the selectively permeable vent, to a second state in which the selectively permeable vent is configured to prevent a flow of gas and bodily fluid through the selectively permeable vent.
However, in the same field of endeavor, Rogers teaches wherein the selectively permeable vent is configured to transition from a first state in which the selectively permeable vent is configured to allow a flow of a gas through the selectively permeable vent and to prevent a flow of bodily fluid through the selectively permeable vent, to a second state in which the selectively permeable vent is configured to prevent a flow of gas and bodily fluid through the selectively permeable vent (Para. [0015], “the sequestration chamber having a vent comprising an air permeable blood barrier.” And Para. [0050], before second state is when the barrier is sealed, “In various exemplary embodiments, an air permeable blood barrier may be formed by one or more materials that allow air to pass through until contacted by a liquid, such material then becomes completely or partially sealed to prevent or inhibit the passage of air and/or liquid. In other words, prior to contact with liquid, the material forms a barrier that is air permeable. After contact with a liquid, the material substantially or completely prevents the further passage of air and/or liquid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Bullington to include venting as taught by Rogers in order to allow an initial flow directly into the sequestration chamber. The blood would flow naturally, removing the need for an actuator (Para. [0063], “Since the sequestration chamber has an air-
Regarding claim 24, Bullington and Rogers teach The method of claim 20, Bullington further discloses wherein the flow controller is configured to automatically transition from the first state to the second state in response to contact with the portion of the first volume of bodily fluid (Para. [0057], “In some embodiments, a bodily-fluid transfer device is configured to automatically move from a first configuration to a second configuration, for example, without requiring an input or other action by a health care practitioner.”).
Regarding claim 25, Bullington and Rogers teach The method of claim 20, Bullington further discloses wherein transitioning the flow controller from the first state to the second state includes moving the flow controller from a first position within the sequestration portion to a second position within the sequestration portion (Para. [0073], “The actuator 140 can include any suitable mechanism for actuating the transfer device 100 (e.g., at least the flow control mechanism 130), such as, for example, a rotating disc, a plunger, a slide, a dial, a button, and/or any other suitable mechanism or combination thereof.” And para. [0075], “For example, the diverter 120 can be configured such that the flow control mechanism 130 will automatically fluidically isolate the first outlet port 124 from the inlet port 122 when the first reservoir 170 has received the first, predetermined amount of bodily-fluid.” In automatic settings, the flow controller moves automatically in response to contact with a first volume.).
Regarding claim 26, Bullington and Rogers teach The method of claim 25, Bullington further discloses wherein moving the flow controller from the first position to the second position is configured to produce the second negative pressure differential (Para. [0089], “The actuator mechanism 240 is configured to move between a first configuration and a second configuration, thereby moving the transfer device 200 between a first configuration and a second configuration,” and para. .
Regarding claim 27, Bullington and Rogers teach The method of claim 25, Bullington further discloses wherein a portion of the flow controller obstructs a fluid flow path between the inlet and the outlet when the flow controller is in the first position, and placing the flow controller in the second position operable to establish the fluid flow path between the inlet and the outlet (Para. [0050], “The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.”).
Regarding claim 28, Bullington and Rogers teach The method of claim 20, Bullington fails to disclose wherein the flow controller includes a hydrophilic material configured to absorb at least a portion of the first volume to transition the flow controller from the first state to the second state.
However, in the same field of endeavor, Rogers teaches wherein the flow controller includes a hydrophilic material configured to absorb at least a portion of the first volume to transition the flow controller from the first state to the second state (Para. [0123] “As shown in FIGS. 22A and B, an air permeable blood barrier 2202 of a blood sequestration device 2200 can include a polymer bead matrix 2204, in which at least some beads are treated to make them hydrophilic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Bullington to include a hydrophilic material as taught by Rogers in order to allow air to be displaced from the chamber after it is filled with blood (Para. 
Regarding claim 29, Bullington and Rogers teach The method of claim 20, Bullington further discloses wherein the sequestration portion is substantially filled when the first volume of bodily fluid is in the sequestration portion (Para. [0101], “the desired amount of bodily-fluid transferred to the actuator housing 262 is a predetermined amount of fluid.” And para. [0101], “In some embodiments, the predetermined amount of bodily-fluid (e.g., volume) is at least equal to the combined volume of the inlet lumen 223, the first lumen 238, the first outlet lumen 225, and the lumen-defining device.”).
Regarding claim 30, Bullington and Rogers teach The method of claim 20, Bullington further discloses wherein the sequestering of the first volume of bodily fluid sequesters contaminants within the sequestration portion such that the second volume of bodily fluid is substantially free of contaminants (Para. [0056], “while the first amount of bodily-fluid, which may contain microbes from a bodily surface, is isolated from the bodily-fluid to be tested.” And para. [0104], “In this manner, the bodily-fluid contained in the external reservoir is substantially free from microbes generally found outside of the portion of the patient (e.g., dermally residing microbes, microbes within a lumen defined by the transfer device 200, microbes within the lumen defined by the lumen defining device, and/or any other undesirable microbe(s)).”).
Regarding claim 31, Bullington and Rogers teach The method of claim 20, Bullington further discloses further comprising: establishing fluid communication between the outlet and the fluid collection device after the sequestering of the first volume of bodily fluid and prior to transferring the second volume (FIG. 11 and para. [0101], “With the desired amount of bodily-fluid transferred to the fluid reservoir 270 defined by the actuator housing 262, a user can engage the transfer device 200 to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791